Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 10, 2021

                                       No. 04-21-00378-CR

                                       Bobby MARTINEZ,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR13098
                         The Honorable Velia J. Meza, Judge Presiding


                                          ORDER

        The reporter’s record was due on December 3, 2021. However, the court reporter has
filed a notification of late record requesting an extension of time to file the reporter’s record. The
request is GRANTED. The reporter’s record is due on or before January 4, 2022.




                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2021.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court